DETAILED ACTION
This communication is responsive to Application 16/779,476 filed January 31, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7 and 20 are drawn to a mobile information handling system comprising a plurality of wireless network interface modules to receive iterative wireless utilization profiles indicating aggregated time and location profiles of wireless network utilization parameters and performance of each of the wireless network interface modules, determine and update a predictive time and date setting index for adjusting control settings of the wireless network interface modules based on information associated with the received iterative wireless utilization profiles, and accessing the predictive time and date based plural wireless control setting index correlating to a current calendar day, time and location to disable or leave enabled each of the plurality of wireless network interface modules, classified in H04W52/0258, H04W52/0254, H04W52/0274.
Claims 8-15 drawn to a method of modulating performance of a plurality of wireless network interface modules for a mobile information handling system for power efficiency by receiving an iterative wireless utilization profile indicating aggregated time and location profiles of wireless network utilization parameters and performance of each of the wireless network interface modules, and user configuration states of the , classified in H04W52/0258, G06N 20/00.
Claims 16-19, drawn to a mobile information handling comprising a plurality of wireless network interface modules; a wireless network interface control system for controlling the plurality of wireless network interface modules to receive time and date based parameter data factors relating to time of day, day of the week, day of the month, day of the year, and time proximity to scheduled events of a user; to apply a machine learning classification algorithm to match correlation of learned patterns in the time and date based parameter data factors of an impending predictive time period of wireless system utilization and select a matching previously determined predictive time and date based plural wireless control setting index for predictively adjusting the control settings of the plurality of wireless network interface modules during the impending predictive time period of wireless system utilization; accessing the matched predictive time and date based plural wireless control setting index correlating to a current calendar day, time and location of an [[impeding]]impending predictive time period to suggest to the user, via a graphical user interface, predictive adjustments to modify control settings of a subset of the plurality of wireless network interface modules to reduce energy consumption, classified in H04W52/0258, G06N 20/00, H04W52/0274.


The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.L.S/Examiner, Art Unit 2416                                                                                                                                                                                                        
/KENNY S LIN/Primary Examiner, Art Unit 2416